UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7260


KEITH HENDERSON,

                Plaintiff - Appellant,

          v.

JAMES E. GRAHAM; STEPHEN J. MURPHY, III; A. BISHOP; KRISTINA
COOK GRAHAM; MARVIN S. ARRINGTON; W. LOUIS SANDS; HILTON
HALL; JOSE MORALES; ROBERT TOOLE; CLAY TANTRUN; RICKY
JACCOBS; SHEILA OUBRE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-ct-03003-D)


Submitted:   December 28, 2015             Decided:   July 15, 2016


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith Henderson seeks to appeal the district court’s order

dismissing this civil action pursuant to 28 U.S.C. § 1915(g)

(2012).   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

May 5, 2015.    The notice of appeal was filed on July 10, 2015. *

Because Henderson failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

Henderson’s motion for appointment of counsel, and dismiss the

appeal.   The motions for speedy trial and for appointment of

counsel are denied.    We dispense with oral argument because the

     * The notice of appeal was hand-dated July 10, 2015, but not
filed until July 27.      Under Houston v. Lack, 487 U.S. 266
(1988), the notice of appeal is deemed filed on July 10, 2015 —
the date it was presumably delivered to prison officials for
mailing.



                                 2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3